Case 1:18-cV-O7380-PGG Document 87 Filed 11/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCATION, INC., CENGAGE
LEARNING, INC.; ELSEVIER INC.; MCGRAW-HILL
GLOBAL EDUCATION HOLDINGS, LLC; Case No. l:l 8-cv-7380-PGG
PEARSON EDUCATION, INC., and BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP, LLC,

Plaintiffs,
v.

DOE l D/B/A ANYTHING YOU CAN IMAGINE;
DOE 2 D/B/A BOOKSABILLIONS and MOMMA’S
MEDIA ‘N MORE; DOE 3 D/B/A BOOKS WORl\/l;
INC. and SHELF BOOK; DOE 4 D/B/A
CLINGONBLING, GIFT_FAIR, and ONLINE
MYSOLUTIONS; DOE 5 D/B/A CPMOM; DOE 6
D/B/A ERA-BOOKSTORE; DOE 7 D/B/A HIDDEN
LAKE TREASURE and PUBLIX BOOKS LLC; DOE 8
D/B/A MURRAY MEDIA; DOE 9 D/B/A PRIME BOX
UP; DOE 10 D/B/A INFO AVENUE; DOE ll D/B/A
ZAGGIE; BORGASORUS BOOKS, INC.; FLIPPING
PAGES INC.; BENJAMIN BARRETT ROBERTS;
CAMERON WESLEY ROBERTS; SPENCER J.
ROWLES; CARLA M. ROWLES; TIERNEY l\/I.
R()WLES; WESLEY ROWLES; CARLOS A.
CORRASCO; ROBERT D. MEADOWS; and
UNITYSTORE INC.,

Defendants.

 

 

NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANT

WMAKUBFA§HBL&MHXMLLQ

Pursuant to F ederal Rule of Civil Procedure 4l(a)(l)(A)(i) and a Settlement that Was
reached between the parties, Plaintiffs Pearson Education, Inc., Elsevier, Inc., McGraW-Hill
Global Education Holdings, LLC, Cengage Learning, Inc., and Bedford, Freeman & Worth
Publishing Group, LLC, hereby give notice that their claims in the above-captioned action
against Hakan Solak and Publix Books LLC, identified in the Complaint as Defendant Doe 7
d/b/a Hidden Lake Treasure and Publix Books LLC, are voluntarily dismissed With prejudice,

With each party to bear their own costs and fees.

Case 1:18-cV-O7380-PGG Document 87 Filed 11/26/18 Page 2 of 2

Dated: Novernber 26, 2018

SO ORDERED this _ day of

Respectfully Submitted,

 

M§thew J. Oppenheirn

Kerry l\/I. Mustico

Matthew I. Fleischrnan
OPPENHEIM + ZEBRAK, LLP
5225 Wisconsin Ave. NW STE 503
Washington, DC 20015

(202) 480-2999
matt@oandzlaw.corn
kerry@oandzlaw.corn
fleischman@oandzlaw.com

Cozmselfor Plaintijj%

,2018.

 

HON. PAUL G. GARDEPHE
United States District Judge

